EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For each of Claims 3, 7, 8, and 13, in the claim status identifier, please delete the phrase “Withdrawn and”.
In Claim 11, in the claim status identifier, please delete the phrase “Withdrawn and”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has filed a Terminal Disclaimer with respect to Serial No. 16/957,513, which Terminal Disclaimer has been approved. Accordingly, the OTDP rejection over Serial No. 
In view of applicant’s amendments and arguments, the section 112, paragraph (b) rejection, the section 112, paragraph (d) rejection, the section 103 rejections based on Fukui, and the section 103 rejections based on Kwak of the Office Action mailed on 10 May 2021 are overcome and withdrawn. 
The above provided amendment to the claim status identifiers reflects that the restriction requirement had been withdrawn in the Office Action mailed on 10 May 2021 and the claim status of these claims is no longer “(Withdrawn)” as of that office action.
Regarding Claims 1, 3, 5, 7, 8, 11, 13, 16, 17, 22, 24, 26, and 27, the reviewed prior art does not teach or suggest the subject matter of these claims. For example, Fukui EP EP 0 70 045 fails to teach, suggest, or provide basis for establishing inherency of these features. See Fukui (entire document). Likewise, Kwak USPA 2010/0285333 fails to teach, suggest, or 
Claims 1, 3, 5, 7, 8, 11, 13, 16, 17, 22, 24, 26, and 27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
11 August 2021